United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2369
                                     ___________

Van Perry-El,                               *
                                            *
             Appellant,                     *
                                            *   Appeal from the United States
      v.                                    *   District Court for the
                                            *   Eastern District of Missouri.
Michael Bowersox; Ray Pogue;                *
Bill Hartley, *                                 [UNPUBLISHED]
                                          *
             Appellees.                   *
                                     ___________

                           Submitted: March 6, 1998
                               Filed: March 20, 1998
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

     Missouri inmate Van Perry-El appeals the district court&s1 grant of summary
judgment dismissing his 42 U.S.C. § 1983 suit seeking damages because prison
officials confined him in a shower stall while he refused to be double-celled. After de
novo review of the record and the parties& briefs, we conclude the district court did not
err in granting summary judgment in favor of defendants. Perry-El sued them only in
their official capacities, see Murphy v. Arkansas, 127 F.3d 750, 754-55 (8th Cir.


      1
       The HONORABLE GEORGE F. GUNN, JR., United States District Judge for
the Eastern District of Missouri.
1997), and he failed to respond to defendants’ motion for summary judgment with
information sufficient to establish the existence of a genuine issue of material fact
defeating defendants& right to qualified immunity as a matter of law. Accordingly, we
affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-